STATE OF WISCONSIN — SUPREME COURT
ORDER
On November 12, 1997, the Board of Attorneys Professional Responsibility filed its report recommending that the petition of Donald J. Kraemer for reinstatement of his license to practice law in Wisconsin be granted. The court suspended the license of *367Attorney Kraemer for six months, commencing June 3, 1996, as discipline for professional misconduct for having engaged in unsolicited sexual contact with a client and failing to record a judgment for that client. In re Disciplinary Proceedings Against Kraemer, 200 Wis. 2d 547, 547 N.W.2d 186 (1996).
By memorandum filed July 25, 1997, the Board of Bar Examiners recommended that the reinstatement petition be granted, having determined that Attorney Kraemer is current in respect to continuing legal education attendance and reporting requirements.
It Is Ordered that the license of Donald J. Krae-mer to practice law in Wisconsin is reinstated effective the date of this order.
Marilyn L. Graves, Clerk of Supreme Court